Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Previous office action vacated.
Please vacate the previous office action mailed on Jan 25, 2021. Upon further considering all pending claims, a new office action is issued on the record set forth below: 
                                                  RCEA request for continued examination 2020 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 				     Summary
The response and amended filed on Nov. 05, 2020 have been acknowledged. Claim 64 is amended. New claims 92-93 are added. Claims 33-42, 44-45, 47-52, 55-56, 59-59, are canceled. 
Claims 32, 43, 46, 53-54, 57, 60-91 and 92-93 are pending. 
              Restriction/ Election Requirement 
The acknowledged is made for Applicant confirmation of  the election of group II, claims 79-90 alone with the species of A): a recombinant in combination with protein payload, SL2, PLGA-pb9Np without traverse. 
Claim 32, 43, 46, 53, 54, 57, 60-71, 79-90 and 92-93 with species of “protein payload”, "LS2" and "PLGA-Pb9 Np" are considered.
Claims 72-78 and 91 are withdrawn from consideration. 
          EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heidi Krause on March 4th 2021.
The application has been amended as follows: 
Claim 32 (currently amended): In line 8 after “ and” please delet “/or” ; In line11 after “formulation” inserted --- differently ---In line 12 after “routes” delete “or” ; inserted ---and --- 

Claim 32 (reiterated): 32. 	(Amended) A kit comprising (a) a first composition comprising a viral vector encoding an epitope of a first liver disease antigen, wherein the epitope is a CD8+ T cell epitope, said viral vector being selected from the group consisting of: adenoviral vector, adeno-associated viral vector and poxviral vector; and (b) a second composition comprising a viral vector encoding an epitope of a second liver disease antigen, wherein the epitope is a CD8+T cell epitope, the viral vector being selected from the group consisting of: adenoviral vector, adeno-associated viral vector and poxviral vector; wherein (i) the second composition is formulated for i.v. or i.p. administration, and (ii) the kit comprises a device for i.v. or i.p. administration; 
wherein the epitope of a first liver disease antigen and the epitope of a second liver disease antigen may be the same or different epitope or antigen; and
wherein said first and second compositions are formulated differently for administration by different routes and the kit comprises devices for administration of said first and said second compositions by different routes.

Claims 72-78 and 91 canceled 

Claims 32, 43, 46, 53, 54, 57, 60-71, 79-90 and 92-93 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants’ assertion that the claimed invention is based on an unexpected results that no prior art . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648


/BAO Q LI/Primary Examiner, Art Unit 1648